DETAILED ACTION
This Final Office Action is in response to the above identified patent application filed on May 19, 2022.  Claims 1, 2, 3, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 19 & 20 are pending and currently being examined.    

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 & 3 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 8,066,118 B1) to Van Tassell in view of (U.S. Patent Number 7,699,524 B2) to Moore, Sr., (U.S. Patent Number 5,465,889) to Smith, and (U.S. Patent Publication Number 2021 / 0259379 A1) to Leibowitz.
Regarding claim 1, Van Tassell discloses the consumer convenience product (10) comprising: 
the body portion (22) comprised of the first pocket (30) having an inner wall, an outer wall, an open end, the closed end, an interior and the closure flap (28) (See Figure 4), and 
the strap fastening mechanism (24) for securing the body portion (22) to an individual (See Figures 1 & 6), wherein the strap fastening mechanism (i.e. Slide Buckle) is comprised of the strap (24) having both the male fastener (i.e. Right Distal End Portion of (24) in Figures 2 & 3) and the female fastener (i.e. Left Distal End Portion of (24) in Figures 2 & 3); and
wherein the body portion (22) further comprises hook and loop fastener (See Column 8, line 51) (See Figure 4) closure mechanism (34).
However, Van Tassell lacks and does not explicitly disclose the second pocket having an interior wall, an exterior wall, interior space and a flap. 
Moore, Sr., teaches the body portion (20) comprised of the first pocket (29) having an inner wall (24), an outer wall (22), an open end, the closed end (28), an interior and the closure flap (50 & 52) (See Figure 1), and 
the second pocket (70) having an interior wall (i.e. Interior Wall of (70) in Figures 1 & 2), the exterior wall (i.e. Exterior Wall of (70) in Figures 1 & 2), interior space (i.e. Interior Cavity Space of (70 & 74) in Figures 1 & 2) and the flap (72) (See Figure 1).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the second pocket having an interior wall, the exterior wall, interior space and the flap as taught by Moore, Sr., with the consumer convenience product of Van Tassell in order to provide additional storage to store additional personal items. 
	However, Van Tassell lacks and does not explicitly disclose an adhesive closure mechanism.
	Smith teaches the body portion (14) comprised of the closure flap (24) further comprised of an adhesive closure mechanism (See Column 3, lines 57 & 58).
            It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the body portion further comprised of an adhesive closure mechanism as taught by Smith in order to obtain immediate access to the interior of the purse (See Column 3, lines 58 – 61).
However, Van Tassell lacks and does not explicitly disclose wherein the second pocket further comprises the waterproof casing supporting the bottom portion of the second pocket.
	Leibowitz teaches the pocket (20 / 22) further comprises the waterproof casing (24) supporting the bottom portion of the pocket (20) (See Figure 1).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the pocket further comprising the waterproof casing supporting the bottom portion of the pocket as taught by Leibowitz with the consumer convenience product of Van Tassell in order to provide protection.

Regarding claim 3, Van Tassell as modified by Moore, Sr., discloses wherein the first and second pockets (29 & 70) are secured on the first side of the strap (32) (See Figure 1).  

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 8,066,118 B1) to Van Tassell and (U.S. Patent Number 7,699,524 B2) to Moore, Sr., (U.S. Patent Number 5,465,889) to Smith, and (U.S. Patent Publication Number 2021 / 0259379 A1) to Leibowitz as applied to claim 1 above, and further in view of (U.S. Patent Number 6,681,974 B2) to Rotter.
Regarding claim 2, Van Tassell as modified by above lacks and does not explicitly disclose wherein the first and second pockets are disposed on opposite sides of the strap. 
 	Rotter teaches the first and second pockets (i.e. (26 / 50) & (54) in Figures 1, 2, 4 & 6) are disposed on opposite sides of the strap (28, 28A & 28B) (See Figures 1 & 3).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the first and second pockets disposed on opposite sides of the strap as taught by Rotter with the consumer convenience product of Van Tassell in order to provide additional storage to store additional personal items (See Column 4, lines 11 – 16).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 8,066,118 B1) to Van Tassell and (U.S. Patent Number 7,699,524 B2) to Moore, Sr., (U.S. Patent Number 5,465,889) to Smith, and (U.S. Patent Publication Number 2021 / 0259379 A1) to Leibowitz as applied to claim 1 above, and further in view of (U.S. Patent Publicatoin Number 2021 / 0300631A1) to Kohn et al.
Regarding claim 6, Van Tassell as modified by above lacks and does not explicitly disclose further comprising an anti-microbial coating.  
	Kohn et al., teaches the consumer convenience product further comprising an anti-microbial coating (See Paragraphs 0011 & 0035).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the product comprising an anti-microbial coating as taught by Kohn et al., with the consumer convenience product of Van Tassell in order to provide continuous disinfection protection.

Claims 7 & 8 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 8,066,118 B1) to Van Tassell, (U.S. Patent Number 7,699,524 B2) to Moore, Sr., (U.S. Patent Number 5,465,889) to Smith, (U.S. Patent Publication Number 2021 / 0259379 A1) to Leibowitz and (U.S. Patent Publication Number 2021 / 0300631A1) to Kohn et al., as applied to claim 6 above, and further in view of (U.S. Patent Publication Number 2008 / 0060972 A1) to Rappaport et al.
Regarding claim 7, Van Tassell discloses comprises an opening (26) therein for dispensing the product (12) stored in the first pocket (30) through the opening (26) (See Figures 3, 4, 7 & 10).  
However, Van Tassell as modified by above lacks and does not explicitly disclose wherein the outer wall further comprises an opening.
Rappaport et al., teaches wherein the outer wall (14) further comprises an opening (32 & 36) therein for dispending the product (i.e. Wipes) stored in the first pocket (28) through the opening (32 & 36) (See Paragraph 0041) (See Figure 2).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the outer wall further comprises an opening therein for dispending the product stored in the first pocket through the opening as taught by Rappaport et al., with the consumer convenience product of Van Tassell in order to enable easy dispensing (See Paragraph 0041). 

Regarding claim 8, Van Tassell discloses wherein the product (20) is the package (36) of sanitary wipes (12) (i.e. Interfolded Towels) (See Figures 4, 6, 7 & 10).  

Claims 9, 10, 11 & 12 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 8,066,118 B1) to Van Tassell, (U.S. Patent Number 7,699,524 B2) to Moore, Sr., (U.S. Patent Number 5,465,889) to Smith, (U.S. Patent Publication Number 2021 / 0259379 A1) to Leibowitz, (U.S. Patent Publication Number 2021 / 0300631A1) to Kohn et al., and (U.S. Patent Publication Number 2008 / 0060972 A1) to Rappaport et al as applied to claim 8 above, and further in view of (U.S. Patent Number 4,545,414) to Baum.
Regarding claim 9, Van Tassell as modified by above lacks and does not explicitly disclose further comprising the strap adjusting mechanism.
Baum teaches further comprising the strap adjusting mechanism (35 & 36) (See Figure 3).  
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the strap adjusting mechanism as taught by Baum with the consumer convenience product of Van Tassell in order to provide for ready adjustment to the waist size of the user with easy attachment and release (See Column 2, lines 58 – 64).

Regarding claim 10, Van Tassell as modified by Baum discloses wherein the strap adjusting mechanism (35 & 36) is used to adjust a length of the strap (31) (See Figure 3).  

Regarding claim 11, Van Tassell as modified above lacks and does not explicitly disclose wherein at least one of the first and second pockets has the trapezoidal shape.  
It would have been an obvious matter of design choice to make at least one of the first and second pockets having the trapezoidal shape, since such a modification would have involved a mere change in shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F. 2d 669, 149 USPQ 47 (CCPA 1966).

Regarding claim 12, Van Tassell discloses wherein the closure flap (28) is coextensive with an outline of the first pocket (30) (See Figure 4).  

Claims 13 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 8,066,118 B1) to Van Tassell, (U.S. Patent Number 7,699,524 B2) to Moore, Sr., (U.S. Patent Number 5,465,889) to Smith, (U.S. Patent Publication Number 2021 / 0259379 A1) to Leibowitz, (U.S. Patent Publication Number 2021 / 0300631A1) to Kohn et al., and (U.S. Patent Publication Number 2008 / 0060972 A1) to Rappaport et al., (U.S. Patent Number 4,545,414) to Baum as applied to claim 12 above, and further in view of (U.S. Patent Number 5,294,031) to Volpei et al.
Regarding claim 13, Van Tassell as modified by above lacks and does not disclose further comprising at least one accessory holder.  
Volpei et al., teaches further comprising at least one accessory holder (32) (See Figures 1 & 3).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the consumer convenience product further comprising at least one accessory holder as taught by Volpei et al., with the consumer convenience product of Van Tassell in order to hold and secure personal items and prevent excess movement.

Regarding claim 14, Van Tassell as modified by Volpei et al., discloses wherein the at least one accessory holder (32) is removably (i.e. via 38 & 34) in Figures 1, 2 & 3) attached to the consumer convenience product (10).  

Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 8,066,118 B1) to Van Tassell in view of (U.S. Patent Number 7,699,524 B2) to Moore, Sr., (U.S. Patent Number 2013 / 0045265 A1) to Chapman; (U.S. Patent Number 6,182,872 B1) to Six, (U.S. Patent Number 5,465,889) to Smith and (U.S. Patent Publication Number 2021 / 0300631A1) to Kohn et al.
Regarding claim 15, Van Tassell discloses the fanny pack (10) comprising: the 15 pocket (30), wherein the pocket (30) has an open end and the closed end with the open end being larger than the closed end and further wherein the pocket (30) the rectangular shape (See Figures 3 & 4); the waist strap (24) having the closure (i.e. Male / Female Buckle).
However, Van Tassell does not explicitly disclose an inner pocket and an outer pocket; wherein each of the inner and outer pockets further comprise the closure mechanism.                                                                                     
Moore, Sr., teaches the inner pocket (29) and an outer pocket (70) (See Figures 1 & 2); wherein each of the inner and outer pockets (29 & 70) further comprise the closure mechanism (60, 62 & 64) (See Figures 1 & 2).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the inner pocket and the outer pocket; wherein each of the inner and outer pockets further comprise the closure mechanism as taught by Moore, Sr., with the fanny pack of Van Tassell in order to store additional items.
However, Van Tassell lacks and does not explicitly disclose an antimicrobial coated.
Chapman teaches an antimicrobial coated strap (60A, 60B, 60C, 60D & 60E) (See Paragraphs 0011 & 0018) (See Figure 5).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make an antimicrobial coated strap as taught by Chapman with the fanny pack of Van Tassell in order to provide continuous disinfection protection.
However, Van Tassell lacks and does not explicitly disclose the cylindrical accessory holder disposed adjacent one of the inner and outer pockets or the waist strap, the cylindrical accessory holder comprising an upper sleeve portion open at the top and an elastic securing mechanism.
	Six teaches the cylindrical accessory holder (3) disposed adjacent one of the inner and outer pockets (i.e. Pocket (9) in Figure 1) or the waist strap (2), the cylindrical accessory holder (3) comprising an upper sleeve portion (16) open at the top and an elastic securing mechanism (See Column 3, lines 31 – 35) (See Figures 1 & 2).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the cylindrical accessory holder disposed adjacent one of the inner and outer pockets or the waist strap, the cylindrical accessory holder comprising an upper sleeve portion open at the top and an elastic securing mechanism as taught by Six with the fanny pack of Van Tassell in order to securely store and transport a beverage container.
However, Van Tassell lacks and does not explicitly disclose each closure mechanism is an adhesive closure.
           Smith teaches the body portion (14) comprised of the closure flap (24) further comprised of an adhesive closure mechanism (See Column 3, lines 57 & 58).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the closure mechanism is an adhesive closure as taught by Smith in order to obtain immediate access to the interior of the purse (See Column 3, lines 58 – 61). 
However, Van Tassell lacks and does not explicitly disclose further comprising an anti-microbial interior coating.  
	Kohn et al., teaches the consumer convenience product further comprising an anti-microbial interior coating (See Paragraphs 0011 & 0035).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the product comprising an anti-microbial interior coating as taught by Kohn et al., with the consumer convenience product of Van Tassell in order to provide continuous disinfection protection.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 8,066,118 B1) to Van Tassell in view of (U.S. Patent Number 7,699,524 B2) to Moore, Sr., (U.S. Patent Number 4,236,559) to Archbold; (U.S. Patent Number 5,890,809) to Nelson and (U.S. Patent Publication Number 2021 / 0259379 A1) to Leibowitz.
Regarding claim 19, Van Tassell discloses the sanitary carrier pack (10) comprising: the plurality of sanitary convenience items (12); the pocket (30) with at least one of the plurality of sanitary convenience items (12) fitting within at least one pocket (30) (See Figure 4), 
the closure flap (28) and the closure mechanism (34) provided for the pocket (30) (See Figure 4).   
However, Van Tassell does not explicitly disclose an outer pocket.
Moore, Sr., teaches the inner pocket (29) and the outer pocket (70) (See Figures 1 & 2).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the outer pocket as taught by Moore, Sr., with the sanitary carrier pack of Van Tassell in order to provide additional storage to store additional personal items.
However, Van Tassell does not explicitly disclose wherein the front wall of the outer pocket is the transparent panel having an opening.
Archbold teaches wherein the front wall (28) of the outer pocket (32) is the transparent panel (30) having an opening (33) (See Figures 1 & 2).
It would have been obvious to one having ordinary skill in the art at the invention was effectively filed to make wherein the front wall of the outer pocket is the transparent panel having an opening as taught by Archbold with the sanitary carrier pack of Van Tassell in order to view the user emergency and / or contact info without removing the user emergency and / or contact info card.
However, Van Tassell does not disclose an accessory holder provided for holding the consumer convenience item.  
Nelson teaches an accessory holder (12 & 26) provided for holding the consumer convenience item (14) (See Figures 1, 2 & 3).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make an accessory holder provided for holding the consumer convenience item as taught by Nelson with the sanitary carrier pack of Van Tassell in order to store and transport a beverage container.
However, Van Tassell lacks and does not explicitly disclose wherein the outer pocket further comprises the waterproof casing supporting the bottom portion of the outer pocket.
	Leibowitz teaches the pocket (20 / 22) further comprises the waterproof casing (24) supporting the bottom portion of the pocket (20) (See Figure 1).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the pocket further comprising the waterproof casing supporting the bottom portion of the pocket as taught by Leibowitz with the consumer convenience product of Van Tassell in order to provide protection.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 8,066,118 B1) to Van Tassell, (U.S. Patent Number 7,699,524 B2) to Moore, Sr., (U.S. Patent Number 4,236,559) to Archbold; (U.S. Patent Number 5,890,809) to Nelson and (U.S. Patent Publication Number 2021 / 0259379 A1) to Leibowitz as applied to claim 19 above, and further in view of (U.S. Patent Publication Number 2021 / 0300631A1) to Kohn et al.
Regarding claim 20, Van Tassell as modified does not explicitly disclose further comprising an anti-microbial coating.
Kohn et al., teaches the consumer convenience product further comprising an anti-microbial coating (See Paragraphs 0011 & 0035).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the product comprising an anti-microbial coating as taught by Kohn et al., with the consumer convenience product of Van Tassell in order to provide continuous disinfection protection.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 3, 6 – 15, 19 & 20 have been considered but are moot in view of the new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESTER L VANTERPOOL whose telephone number is (571)272-8028. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan J. Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.L.V/Examiner, Art Unit 3734 

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734